

Exhibit 10.1
Power Integrations, Inc.
Amended and Restated 1997 Employee Stock Purchase Plan


(As Approved By the Board on March 17, 2016)
(As Approved By the Stockholders on May 13, 2016)
(As Adjusted for the 1-for-1 Stock Dividend on August 19, 2020)


1.    Establishment, Purpose and Term of Plan.
1.1    Establishment. The Power Integrations, Inc. 1997 Employee Stock Purchase
Plan (the “Plan”) is hereby established effective as of the effective date of
the initial registration by the Company of its Stock under Section 12 of the
Securities Exchange Act of 1934, as amended (the “Effective Date”).
1.2    Purpose. The purpose of the Plan is to advance the interests of Company
and its stockholders by providing an incentive to attract, retain and reward
Eligible Employees of the Participating Company Group and by motivating such
persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides such Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Plan consists of two programs, which are referred to as the U.S. Program and the
Global Program. The U.S. Program is intended to qualify as an “employee stock
purchase plan” under Section 423(b) of the Code (including any amendments or
replacements of such section), and the Global Program is not intended to so
qualify.
1.3    Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.
2.    Definitions and Construction.
2.1    Definitions. Any term not expressly defined in the Plan (or other
provisions governing the Global Program) but defined for purposes of Section 423
of the Code shall have the same definition herein. Whenever used herein, the
following terms shall have their respective meanings set forth below:
(a)    “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).
(b)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(c)    “Committee” means a committee of the Board duly appointed to administer
the Plan and having such powers as shall be specified by the Board. Unless the
powers of the Committee have been specifically limited, the Committee shall have
all of the powers of the Board granted herein, including, without limitation,
the power to amend or terminate the Plan at any time, subject to the terms of
the Plan and any applicable limitations imposed by law.
    



--------------------------------------------------------------------------------



(d)    “Company” means Power Integrations, Inc., a Delaware corporation, or any
successor corporation thereto.
(e)    “Compensation” means, with respect to any Offering Period, base wages or
salary, commissions, overtime, bonuses, annual awards, other incentive payments,
shift premiums, and all other compensation paid in cash during such Offering
Period before deduction for any contributions to any plan maintained by a
Participating Company and described in Section 401(k) or Section 125 of the
Code. Compensation shall not include reimbursements of expenses, allowances,
long-term disability, workers’ compensation or any amount deemed received
without the actual transfer of cash or any amounts directly or indirectly paid
pursuant to the Plan or any other equity compensation plan, or any other
compensation not included above.
(f)    “Eligible Employee” means an Employee who meets the requirements set
forth in Section 5 for eligibility to participate in the Plan.
(g)    “Employee” means a person treated as an employee of a Participating
Company. A Participant shall be deemed to have ceased to be an Employee either
upon an actual termination of employment or upon the corporation employing the
Participant ceasing to be a Participating Company. For purposes of the Plan, an
individual shall not be deemed to have ceased to be an Employee while such
individual is on any military leave, sick leave, or other bona fide leave of
absence approved by the Company of three (3) months or less. In the event an
individual’s leave of absence exceeds three (3) months, the individual shall be
deemed to have ceased to be an Employee on the first day following the three
(3)-month anniversary of such leave unless the individual’s right to
reemployment with the Participating Company Group is guaranteed either by
statute or by contract. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
participation in or other rights, if any, under the Plan as of the time of the
Company’s determination, all such determinations by the Company shall be final,
binding and conclusive, notwithstanding that the Company or any governmental
agency subsequently makes a contrary determination.
(h)    “Fair Market Value” means, as of any date, if there is then a public
market for the Stock, the U.S. Dollar closing price of a share of Stock (or the
mean of the U.S. Dollar closing bid and asked prices if the Stock is so quoted
instead) as quoted on the Nasdaq Global Select Market, Nasdaq Global Market, the
Nasdaq Capital Market or such other national or regional securities exchange or
market system constituting the primary market for the Stock, as reported in The
Wall Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Board, in its sole discretion. If there is then no public market for the
Stock, the Fair Market Value on any relevant date shall be as determined by the
Board.
(i)    “Global Program” means the component of the Plan intended to provide
Employees, who are not subject to United States income tax, the opportunity to
purchase Stock through accumulated payroll deductions or other approved
contributions. This component of the Plan is not intended to qualify for special
tax treatment under Section 423 of the Code.
(j)    “Offering” means an offering of Stock as provided in Section 6.
    



--------------------------------------------------------------------------------



(k)    “Offering Date” means, for any Offering, the first day of the Offering
Period with respect to such Offering.
(l)    “Offering Period” means a period established in accordance with Section
6.1.
(m)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.
(n)    “Participant” means an Eligible Employee who has become a participant in
an Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.
(o)    “Participating Company” means (i) for purposes of the U.S. Program, the
Company or any U.S. Parent Corporation or U.S. Subsidiary Corporation designated
by the Board as a corporation the Employees of which may, if Eligible Employees,
participate in the Plan and (ii) for purposes of the Global Program, any entity
(whether or not treated as a corporation for U.S. tax purposes) controlling the
Company or controlled by the Company directly or indirectly through one or more
intermediaries. The Board shall have the sole and absolute discretion to
determine from time to time which Parent Corporations or Subsidiary Corporations
shall be Participating Companies. To the extent that any Participating Company
in the Global Program has an entity located in more than one local jurisdiction,
the Board shall also have the authority to establish eligibility to participate
in the Global Program on an entity-by-entity basis within such Participating
Company. The Participating Companies in the U.S. Program and Global Program are
set forth on Appendix A.
(p)    “Participating Company Group” means, at any point in time, the Company
and all other corporations collectively which are then Participating Companies.
(q)    “Plan” means this 1997 Employee Stock Purchase Plan and shall apply to
both the U.S. Program and the Global Program.
(r)    “Purchase Date” means, for any Purchase Period, the last day of such
period.
(s)    “Purchase Period” means a period established in accordance with Section
6.2.
(t)    “Purchase Price” means the price at which a share of Stock may be
purchased under the Plan, as determined in accordance with Section 9.
(u)    “Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding. Such option arises from the right of a Participant to
withdraw any accumulated payroll deductions of the Participant not previously
applied to the purchase of Stock under the Plan and to terminate participation
in the Plan at any time during an Offering Period.
(v)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2.
    



--------------------------------------------------------------------------------



(w)    “Subscription Agreement” means a written agreement in such form as
specified by the Company, stating an Employee’s election to participate in the
Plan and authorizing payroll deductions under the Plan from the Employee’s
Compensation.
(x)    “Subscription Date” means the last business day prior to the Offering
Date of an Offering Period or such earlier date as the Company shall establish.
(y)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(z)    “U.S. Program” means the component of the Plan intended to provide
Employees, who are subject to United States income tax, the opportunity to
purchase Stock through accumulated payroll deductions or other approved
contributions. This component of the Plan shall be deemed to be a plan that is
intended to qualify for special tax treatment under Section 423 of the Code and
does not include the Global Program.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.    Administration.
3.1    Administration by the Board.
(a)    The Plan shall be administered by the Board. All questions of
interpretation of the Plan, of any form of agreement or other document employed
by the Company in the administration of the Plan, or of any Purchase Right shall
be determined by the Board and shall be final and binding upon all persons
having an interest in the Plan or the Purchase Right. All expenses incurred in
connection with the administration of the Plan shall be paid by the Company.
Subject to the provisions of the Plan, the Board shall determine all of the
relevant terms and conditions of Purchase Rights granted pursuant to the Plan
under the U.S. Program; provided, however, that all Participants granted
Purchase Rights pursuant to the U.S. Program shall have the same rights and
privileges within the meaning of Section 423(b)(5) of the Code.
(b)    The Board may also adopt rules, procedures, or sub-plans applicable to a
Participating Company or jurisdiction as part of the Global Program to
accommodate the specific requirements of the law and procedures of foreign
jurisdictions, including but not limited to, establishing rules and procedures
regarding handling of payroll deductions or other approved contributions,
payment of interest, conversion of local currency, payroll tax, withholding
procedures, and handling of stock certificates that vary with local
requirements. Unless otherwise superseded by the terms of a sub-plan under the
Global Program, the provisions of the Plan shall govern the operation of such
sub-plan.
3.2    Authority of Officers. Any officer of the Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election that is the responsibility of or that is
allocated to the Company herein, provided that the officer has apparent
authority with respect to such matter, right, obligation, determination or
election.
    



--------------------------------------------------------------------------------



3.3    Policies and Procedures Established by the Company. The Company may, from
time to time, consistent with the Plan and the requirements of Section 423 of
the Code, establish, change or terminate such rules, guidelines, policies,
procedures, limitations, or adjustments as deemed advisable by the Company, in
its sole discretion, for the proper administration of the Plan, including,
without limitation, (a) a minimum payroll deduction amount required for
participation in an Offering, (b) a limitation on the frequency or number of
changes permitted in the rate of payroll deduction during an Offering, (c) an
exchange ratio applicable to amounts withheld in a currency other than United
States dollars, (d) a payroll deduction greater than or less than the amount
designated by a Participant in order to adjust for the Company’s delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant’s election under the Plan or as advisable to comply with the
requirements of Section 423 of the Code, and (e) determination of the date and
manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan.
4.    Shares Subject to Plan.
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be seven million (7,000,000) and shall consist of
authorized but unissued or reacquired shares of Stock, or any combination
thereof. If an outstanding Purchase Right for any reason expires or is
terminated or canceled, the shares of Stock allocable to the unexercised portion
of such Purchase Right shall again be available for issuance under the Plan.
4.2    Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company’s domicile), sale of assets or other reorganization in
which the Company is a party, appropriate and proportionate adjustments shall be
made in the number and class of shares subject to the Plan and each Purchase
Right and in the Purchase Price. If a majority of the shares which are of the
same class as the shares that are subject to outstanding Purchase Rights are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another corporation (the “New Shares”), the
Board may unilaterally amend the outstanding Purchase Rights to provide that
such Purchase Rights are exercisable for New Shares. In the event of any such
amendment, the number of shares subject to, and the Purchase Price of, the
outstanding Purchase Rights shall be adjusted in a fair and equitable manner, as
determined by the Board, in its sole discretion. Notwithstanding the foregoing,
any fractional share resulting from an adjustment pursuant to this Section 4.2
shall be rounded down to the nearest whole number, and in no event may the
Purchase Price be decreased to an amount less than the par value, if any, of the
stock subject to the Purchase Right. The adjustments determined by the Board
pursuant to this Section 4.2 shall be final, binding and conclusive.
5.    Eligibility.
5.1    Employees Eligible to Participate in U.S. Program. Each Employee of a
Participating Company in the U.S. Program is eligible to participate in the Plan
and shall be deemed an Eligible Employee, except the following:
(a)    Any Employee who is customarily employed by the Participating Company
Group for less than twenty (20) hours per week; or
    



--------------------------------------------------------------------------------



(b)    Any Employee who is customarily employed by the Participating Company
Group for not more than five (5) months in any calendar year.
5.2    Employees Eligible to Participate in Global Program. To the extent that
any Participating Company in the Global Program has Employees located in more
than one local jurisdiction, the Board shall have the authority to determine
whether such Employees are Eligible Employees on a jurisdiction-by-jurisdiction
basis, and may otherwise excluded such Employees from participation in the
Global Program.
5.3    Exclusion of Certain Stockholders. Notwithstanding any provision of the
Plan to the contrary, no Employee shall be granted a Purchase Right under the
Plan if, immediately after such grant, such Employee would own or hold options
to purchase stock of the Company or of any Parent Corporation or Subsidiary
Corporation possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of such corporation, as determined in
accordance with Section 423(b)(3) of the Code. For purposes of this Section 5.3,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of such Employee.
6.    Offerings.
6.1    Offering Periods.
(a)    Prior to February 1, 2009, the Plan shall be implemented by sequential
Offerings of approximately twenty-four (24) months duration (an “Offering
Period”); provided, however, that the first such Offering Period shall commence
on the Effective Date and end on January 31, 2000 (the “Initial Offering
Period”). Subsequent Offerings shall commence on the first day of February and
August of each year and end on the last day of the second January and July,
respectively, occurring thereafter.
(b)    Beginning February 1, 2009, the Plan shall be implemented by sequential
Offerings of approximately six (6) months duration, which shall run from the
first day of February to the last day of July each year and from the first day
of August each year to the last day in January in the following year.
(c)    Notwithstanding the foregoing, the Board may establish a different
duration for one or more future Offering Periods or different commencing or
ending dates for such Offering Periods; provided, however, that no Offering
Period may have a duration exceeding twenty-seven (27) months. If the first or
last day of an Offering Period is not a day on which the national securities
exchanges or Nasdaq Stock Market are open for trading, the Company shall specify
the trading day that will be deemed the first or last day, as the case may be,
of the Offering Period.
6.2    Purchase Periods.
(a)    Prior to February 1, 2009, each Offering Period shall consist of four (4)
consecutive Purchase Periods of approximately six (6) months duration, or such
other number or duration as the Board shall determine. The Purchase Period
commencing on the Offering Date of the Initial Offering Period shall end on July
31, 1998. A Purchase Period commencing on or about February 1 shall end on or
about the next July 31. A Purchase Period commencing on or about August 1 shall
end on or about the next January 31.
    



--------------------------------------------------------------------------------



(b)    Beginning February 1, 2009, each Offering Period shall consist of one
Purchase Period of approximately six (6) months duration.
(c)    Notwithstanding the foregoing, the Board may establish a different
duration for one or more future Purchase Periods or different commencing or
ending dates for such Purchase Periods. If the first or last day of a Purchase
Period is not a day on which the national securities exchanges or Nasdaq Stock
Market are open for trading, the Company shall specify the trading day that will
be deemed the first or last day, as the case may be, of the Purchase Period.
7.    Participation in the Plan.
7.1    Initial Participation. An Eligible Employee may become a Participant in
an Offering Period by delivering a properly completed Subscription Agreement to
the office designated by the Company not later than the close of business for
such office on the Subscription Date established by the Company for such
Offering Period. An Eligible Employee who does not deliver a properly completed
Subscription Agreement to the Company’s designated office on or before the
Subscription Date for an Offering Period shall not participate in the Plan for
that Offering Period or for any subsequent Offering Period unless such Eligible
Employee subsequently delivers a properly completed Subscription Agreement to
the appropriate office of the Company on or before the Subscription Date for
such subsequent Offering Period. An Employee who becomes an Eligible Employee
after the Offering Date of an Offering Period shall not be eligible to
participate in such Offering Period but may participate in any subsequent
Offering Period provided such Employee is still an Eligible Employee as of the
Offering Date of such subsequent Offering Period.
7.2    Continued Participation. A Participant shall automatically participate in
the next Offering Period commencing immediately after the final Purchase Date of
each Offering Period in which the Participant participates provided that such
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1 or (b) terminated employment as provided in Section 13. A
Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period in accordance with the procedures set
forth in Section 7.1 if the Participant desires to change any of the elections
contained in the Participant’s then effective Subscription Agreement. Eligible
Employees may not participate simultaneously in more than one Offering.
8.    Right to Purchase Shares.
8.1    Grant of Purchase Right. Except as set forth below, on the Offering Date
of each Offering Period, each Participant in such Offering Period shall be
granted automatically a Purchase Right consisting of an option to purchase the
lesser of (a) that number of whole shares of Stock determined by dividing Fifty
Thousand Dollars ($50,000) by the Fair Market Value of a share of Stock on such
Offering Date or (b) ten thousand (10,000) shares of Stock. No Purchase Right
shall be granted on an Offering Date to any person who is not, on such Offering
Date, an Eligible Employee.
8.2    Pro Rata Adjustment of Purchase Right. Notwithstanding the provisions of
Section 8.1, if the Board establishes an Offering Period of any duration other
than twenty-four
    



--------------------------------------------------------------------------------



months, then (a) the dollar amount in Section 8.1 shall be determined by
multiplying $2,083.33 by the number of months (rounded to the nearest whole
month) in the Offering Period and rounding to the nearest whole dollar, and (b)
the share amount in Section 8.1 shall be determined by multiplying 416.66 shares
by the number of months (rounded to the nearest whole month) in the Offering
Period and rounding to the nearest whole share.
8.3    Calendar Year Purchase Limitation. Notwithstanding any provision of the
Plan to the contrary, no Participant shall be granted a Purchase Right which
permits his or her right to purchase shares of Stock under the Plan to accrue at
a rate which, when aggregated with such Participant’s rights to purchase shares
under all other employee stock purchase plans of a Participating Company
intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time. For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering Period. The
limitation described in this Section 8.3 shall be applied in conformance with
applicable regulations under Section 423(b)(8) of the Code.
9.    Purchase Price.
The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Board; provided, however, that the Purchase Price shall not
be less than eighty-five percent (85%) of the lesser of (a) the Fair Market
Value of a share of Stock on the Offering Date of the Offering Period or (b) the
Fair Market Value of a share of Stock on the Purchase Date. Unless otherwise
provided by the Board prior to the commencement of an Offering Period, the
Purchase Price for that Offering Period shall be eighty-five percent (85%) of
the lesser of (a) the Fair Market Value of a share of Stock on the Offering Date
of the Offering Period, or (b) the Fair Market Value of a share of Stock on the
Purchase Date.
10.    Accumulation of Purchase Price through Payroll Deduction.
Shares of Stock acquired pursuant to the exercise of all or any portion of a
Purchase Right may be paid for only by means of payroll deductions from the
Participant’s Compensation accumulated during the Offering Period for which such
Purchase Right was granted, subject to the following:
10.1    Amount of Payroll Deductions. Except as otherwise provided herein or
prohibited by the law of a local jurisdiction, the amount to be deducted under
the Plan from a Participant’s Compensation on each payday during an Offering
Period shall be determined by the Participant’s Subscription Agreement. The
Subscription Agreement shall set forth the percentage of the Participant’s
Compensation to be deducted on each payday during an Offering Period in whole
percentages of not less than one percent (1%) (except as a result of an election
pursuant to Section 10.3 to stop payroll deductions made effective following the
first payday during an Offering) or more than fifteen percent (15%).
Notwithstanding the foregoing, the Board may change the limits on payroll
deductions effective as of any future Offering Date. In jurisdictions where
payroll deductions are not permitted under local law, the Participants may
participate in the Global Program by making contributions in the form that is
acceptable and approved by the Board.
    



--------------------------------------------------------------------------------



10.2    Commencement of Payroll Deductions. Payroll deductions shall commence on
the first payday following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided herein.
10.3    Election to Change or Stop Payroll Deductions. During an Offering
Period, a Participant may elect to increase or decrease the rate of or to stop
deductions from his or her Compensation by delivering to the Company’s
designated office an amended Subscription Agreement authorizing such change on
or before the “Change Notice Date.” The “Change Notice Date” shall be a date
prior to the beginning of the first pay period for which such election is to be
effective as established by the Company from time to time and announced to the
Participants. A Participant who elects to decrease the rate of his or her
payroll deductions to zero percent (0%) shall nevertheless remain a Participant
in the current Offering Period unless such Participant withdraws from the Plan
as provided in Section 12.1.
10.4    Administrative Suspension of Payroll Deductions. The Company may, in its
sole discretion, suspend a Participant’s payroll deductions under the Plan as
the Company deems advisable to avoid accumulating payroll deductions in excess
of the amount that could reasonably be anticipated to purchase the maximum
number of shares of Stock permitted during a calendar year under the limit set
forth in Section 8.3. Payroll deductions shall be resumed at the rate specified
in the Participant’s then effective Subscription Agreement at the beginning of
the next Purchase Period the Purchase Date of which falls in the following
calendar year.
10.5    Participant Accounts. Individual bookkeeping accounts shall be
maintained for each Participant. Except as otherwise required by the law of a
local jurisdiction, all payroll deductions from a Participant’s Compensation
shall be: (i) credited to such Participant’s Plan account, (ii) deposited with
the general funds of the Company, and (iii) used by the Company for any
corporate purpose.
10.6    No Interest Paid. Except as otherwise required by the law of a local
jurisdiction, interest shall not be paid on sums deducted from a Participant’s
Compensation pursuant to the Plan.
10.7    Voluntary Withdrawal from Plan Account. A Participant may withdraw all
or any portion of the payroll deductions credited to his or her Plan account and
not previously applied toward the purchase of Stock by delivering to the
Company’s designated office a written notice on a form provided by the Company
for such purpose. A Participant who withdraws the entire remaining balance
credited to his or her Plan account shall be deemed to have withdrawn from the
Plan in accordance with Section 12.1. Amounts withdrawn shall be returned to the
Participant as soon as practicable after the withdrawal and may not be applied
to the purchase of shares in any Offering under the Plan. The Company may from
time to time establish or change limitations on the frequency of withdrawals
permitted under this Section, establish a minimum dollar amount that must be
retained in the Participant’s Plan account, or terminate the withdrawal right
provided by this Section.
11.    Purchase of Shares.
11.1    Exercise of Purchase Right. On each Purchase Date of an Offering Period,
each Participant who has not withdrawn from the Plan and whose participation in
the Offering has not terminated before such Purchase Date shall automatically
acquire pursuant to the exercise of the Participant’s Purchase Right the number
of whole shares of Stock determined by dividing (a) the total amount of the
Participant’s payroll deductions accumulated in the Participant’s Plan
    



--------------------------------------------------------------------------------



account during the Offering Period and not previously applied toward the
purchase of Stock by (b) the Purchase Price. However, in no event shall the
number of shares purchased by the Participant during an Offering Period exceed
the number of shares subject to the Participant’s Purchase Right. No shares of
Stock shall be purchased on a Purchase Date on behalf of a Participant whose
participation in the Offering or the Plan has terminated before such Purchase
Date.
11.2    Pro Rata Allocation of Shares. In the event that the number of shares of
Stock which might be purchased by all Participants in the Plan on a Purchase
Date exceeds the number of shares of Stock available in the Plan as provided in
Section 4.1, the Company shall make a pro rata allocation of the remaining
shares in as uniform a manner as shall be practicable and as the Company shall
determine to be equitable. Any fractional share resulting from such pro rata
allocation to any Participant shall be disregarded.
11.3    Delivery of Certificates. As soon as practicable after each Purchase
Date, the Company shall arrange the delivery to each Participant, as
appropriate, of a certificate representing the shares acquired by the
Participant on such Purchase Date; provided that the Company may deliver such
shares to a broker that holds such shares in street name for the benefit of the
Participant. Shares to be delivered to a Participant under the Plan shall be
registered in the name of the Participant, or, if requested by the Participant,
in the name of the Participant and his or her spouse, or, if applicable, in the
names of the heirs of the Participant.
11.4    Return of Cash Balance. Any cash balance remaining in a Participant’s
Plan account following any Purchase Date shall be refunded to the Participant as
soon as practicable after such Purchase Date. However, if the cash to be
returned to a Participant pursuant to the preceding sentence is an amount less
than the amount that would have been necessary to purchase an additional whole
share of Stock on such Purchase Date, the Company may retain such amount in the
Participant’s Plan account to be applied toward the purchase of shares of Stock
in the subsequent Purchase Period or Offering Period, as the case may be.
11.5    Tax Withholding. At the time a Participant’s Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the foreign, federal, state and local tax
withholding obligations of the Participating Company Group, if any, which arise
upon exercise of the Purchase Right or upon such disposition of shares,
respectively. The Participating Company Group may, but shall not be obligated
to, withhold from the Participant’s compensation the amount necessary to meet
such withholding obligations.
11.6    Expiration of Purchase Right. Any portion of a Participant’s Purchase
Right remaining unexercised after the end of the Offering Period to which the
Purchase Right relates shall expire immediately upon the end of the Offering
Period.
11.7    Reports to Participants. Each Participant who has exercised all or part
of his or her Purchase Right shall receive, as soon as practicable after the
Purchase Date, a report of such Participant’s Plan account setting forth the
total payroll deductions accumulated prior to such exercise, the number of
shares of Stock purchased, the Purchase Price for such shares, the date of
purchase and the cash balance, if any, remaining immediately after such purchase
that is to be refunded or retained in the Participant’s Plan account pursuant to
Section 11.4. The report required by this Section may be delivered in such form
and by such means, including by electronic transmission, as the Company may
determine.
    



--------------------------------------------------------------------------------



12.    Withdrawal from Offering or Plan.
12.1    Voluntary Withdrawal from the Plan. A Participant may withdraw from the
Plan by signing and delivering to the Company’s designated office a written
notice of withdrawal on a form provided by the Company for such purpose. Such
withdrawal may be elected at any time prior to the end of an Offering Period;
provided, however, that if a Participant withdraws from the Plan after the
Purchase Date of a Purchase Period, the withdrawal shall not affect shares of
Stock acquired by the Participant on such Purchase Date. A Participant who
voluntarily withdraws from the Plan is prohibited from resuming participation in
the Plan in the same Offering from which he or she withdrew, but may participate
in any subsequent Offering by again satisfying the requirements of Sections 5
and 7.1. The Company may impose, from time to time, a requirement that the
notice of withdrawal from the Plan be on file with the Company’s designated
office for a reasonable period prior to the effectiveness of the Participant’s
withdrawal.
12.2    Automatic Withdrawal from an Offering. If the Fair Market Value of a
share of Stock on a Purchase Date of an Offering Period (other than the final
Purchase Date of such offering) is less than the Fair Market Value of a share of
Stock on the Offering Date for such Offering Period, then every Participant
shall automatically be (a) withdrawn from such Offering Period after the
acquisition of shares of Stock on the Purchase Date and (b) enrolled in the new
Offering Period effective on its Offering Date. A Participant may elect not to
be automatically withdrawn from an Offering Period pursuant to this Section 12.2
by delivering to the Company’s designated office not later than the close of
business on the Offering Date of the new Offering Period a written notice
indicating such election.
12.3    Return of Payroll Deductions. Upon a Participant’s voluntary withdrawal
from the Plan pursuant to Sections 12.1 or automatic withdrawal from an Offering
pursuant to Section 12.2, the Participant’s accumulated payroll deductions which
have not been applied toward the purchase of shares of Stock (except, in the
case of an automatic withdrawal pursuant to Section 12.2, for an amount
necessary to purchase an additional whole share as provided in Section 11.4)
shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest, and the Participant’s interest
in the Plan or the Offering, as applicable, shall terminate. Such accumulated
payroll deductions to be refunded in accordance with this Section may not be
applied to any other Offering under the Plan.
13.    Termination of Employment or Eligibility.
Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the payroll deductions credited to the Participant’s Plan account since
the last Purchase Date shall, as soon as practicable, be returned to the
Participant or, in the case of the Participant’s death, to the Participant’s
legal representative, and all of the Participant’s rights under the Plan shall
terminate. Except as otherwise required by the law of a local jurisdiction,
interest shall not be paid on sums returned pursuant to this Section 13. A
Participant whose participation has been so terminated may again become eligible
to participate in the Plan by again satisfying the requirements of Sections 5
and 7.1.
    



--------------------------------------------------------------------------------



14.    Change in Control.
14.1    Definitions.
(a)    An “Ownership Change Event” shall be deemed to have occurred if any of
the following occurs with respect to the Company: (i) the direct or indirect
sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.
(b)    A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.
14.2    Effect of Change in Control on Purchase Rights. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the “Acquiring Corporation”),
may assume the Company’s rights and obligations under the Plan. If the Acquiring
Corporation elects not to assume the Company’s rights and obligations under
outstanding Purchase Rights, the Purchase Date of the then current Purchase
Period shall be accelerated to a date before the date of the Change in Control
specified by the Board, but the number of shares of Stock subject to outstanding
Purchase Rights shall not be adjusted. All Purchase Rights which are neither
assumed by the Acquiring Corporation in connection with the Change in Control
nor exercised as of the date of the Change in Control shall terminate and cease
to be outstanding effective as of the date of the Change in Control.
15.    Nontransferability of Purchase Rights.
A Purchase Right may not be transferred in any manner otherwise than by will or
the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.
16.    Compliance with Securities Law.
The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities. A Purchase Right may not be exercised if the issuance of shares upon
such exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the
    



--------------------------------------------------------------------------------



requirements of any securities exchange or market system upon which the Stock
may then be listed. In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act of 1933, as amended, shall at
the time of exercise of the Purchase Right be in effect with respect to the
shares issuable upon exercise of the Purchase Right, or (b) in the opinion of
legal counsel to the Company, the shares issuable upon exercise of the Purchase
Right may be issued in accordance with the terms of an applicable exemption from
the registration requirements of said Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of a
Purchase Right, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.
17.    Rights as a Stockholder and Employee.
A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate for the shares purchased pursuant to the exercise of the
Participant’s Purchase Right (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 4.2. Nothing herein shall confer upon a Participant any
right to continue in the employ of the Participating Company Group or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s employment at any time.
18.    Legends.
The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”
    



--------------------------------------------------------------------------------



19.    Notification of Sale of Shares.
The Company may require the Participant to give the Company prompt notice of any
disposition of shares acquired by exercise of a Purchase Right within two years
from the date of granting such Purchase Right or one year from the date of
exercise of such Purchase Right. The Company may require that until such time as
a Participant disposes of shares acquired upon exercise of a Purchase Right, the
Participant shall hold all such shares in the Participant’s name (or, if elected
by the Participant, in the name of the Participant and his or her spouse but not
in the name of any nominee) until the lapse of the time periods with respect to
such Purchase Right referred to in the preceding sentence. The Company may
direct that the certificates evidencing shares acquired by exercise of a
Purchase Right refer to such requirement to give prompt notice of disposition.
20.    Notices.
All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
21.    Indemnification.
In addition to such other rights of indemnification as they may have as members
of the Board or officers or employees of the Participating Company Group,
members of the Board and any officers or employees of the Participating Company
Group to whom authority to act for the Board or the Company is delegated shall
be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
22.    Amendment or Termination of the Plan.
(a)    The Board may at any time amend or terminate the Plan, except that (a)
such termination shall not affect Purchase Rights previously granted under the
Plan, except as permitted under the Plan, and (b) no amendment may adversely
affect a Purchase Right previously granted under the Plan without the consent of
the Participant to whom such Purchase Rights were granted (except to the extent
permitted by the Plan or as may be necessary to qualify the Plan as an employee
stock purchase plan pursuant to Section 423 of the Code or to obtain
qualification or registration of the shares of Stock under applicable federal,
state or foreign securities laws).
(b)    Except as provided in Section 4.2, approval of the stockholders of the
Company will be required for any amendment of the Plan for which stockholder
approval is required by
    



--------------------------------------------------------------------------------



applicable law or listing requirements, including any amendment that (i)
materially increases the number of shares of Common Stock available for issuance
under the Plan, (ii) materially expands the class of individuals eligible to
become Participants and receive Purchase Rights, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be purchased under the Plan, (iv) materially
extends the term of the Plan, or (v) expands the types of awards available for
issuance under the Plan, but in each of (i) through (v) above only to the extent
stockholder approval is required by applicable law or listing requirements. In
addition, an amendment to the Plan that authorizes the sale of more shares than
are authorized for issuance under the Plan or changes the definition of the
corporations that may be designated by the Board as Participating Companies must
be approved by the stockholders of the Company within twelve (12) months of the
adoption of such amendment.
(c)    No Purchase Rights may be granted under the Plan after it is terminated.




    



--------------------------------------------------------------------------------



APPENDIX A


Participating Companies in U.S. Program
Power Integrations, Inc.




Participating Companies in Global Program
Power Integrations, K.K.
Power Integrations Ltd.
Power Integrations Malaysia SDN. BHD.
Power Integrations Singapore Pte. Ltd.
Power Integrations Netherlands B.V. (excluding the Beijing Representative
Office, Shanghai Representative Office, Shenzhen Representative Office, Chengdu
Representative Office, Foshan Representative Office, Quingdao Representative
Office and Xiamen Representative Office)
Power Integrations GmbH
Power Integrations Italy S.r.l.
Power Integrations India Private Ltd.
Power Integrations Canada ULC
Power Integrations (Europe) Ltd.
Power Integrations Switzerland GmbH
Power Integrations U.K. Ltd.


    



--------------------------------------------------------------------------------





POWER INTEGRATIONS, INC.
1997 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT




NAME (Please
print):    ____________________________________________________________________
(Last)        (First)        (Middle)


    Application for the Offering Period beginning ____________________, 20___.


    Change in Payroll Deduction rate effective with the pay period ending
___________________, 20___.


    I hereby elect to participate in the 1997 Employee Stock Purchase Plan (the
“Plan”) of Power Integrations, Inc. (the “Company”) and subscribe to purchase
shares of the Company's Stock in accordance with this Subscription Agreement and
the Plan.


    I hereby authorize payroll deductions in the amount of ________ percent (in
whole percentages not less than 1% (unless an election to stop deductions is
being made) or more than 15%) of my “Compensation” on each payday throughout the
“Offering Period” in accordance with the Plan. I understand that these payroll
deductions will be accumulated for the purchase of shares of Stock at the
applicable purchase price determined in accordance with the Plan. I understand
that, except as otherwise provided by the Plan, I will automatically purchase
shares on each Purchase Date under the Plan unless I withdraw from the Plan by
giving written notice on a form provided by the Company or unless my employment
terminates.


    I understand that I will automatically participate in each subsequent
Offering that commences immediately after the last day of an Offering in which I
am participating until I withdraw from the Plan by giving written notice on a
form provided by the Company or my employment terminates.


    Shares I purchase under the Plan should be issued in the name(s) set forth
below. (Shares may be issued in the participant's name alone or together with
the participant's spouse as community property or in joint tenancy.)


    NAME(S):    _______________________________________________________________________


    ADDRESS:    _______________________________________________________________________


    MY SOCIAL SECURITY NUMBER:
______________________________________________________


    I agree to make adequate provision for the federal, state, local and foreign
tax withholding obligations, if any, which may arise upon my purchase of shares
under the Plan and/or my disposition of such shares. The Company may, but will
not be obligated to, withhold from my compensation the amount necessary to meet
such withholding obligations.


    I agree that, unless otherwise permitted by the Company, until I dispose of
the shares I purchased under the Plan, I will hold such shares in the name(s)
entered above (and not in the name of any nominee) for at least two years from
the first day of the Offering Period in which, and at least one year from the
Purchase Date on which, I acquired such shares.


    I agree that I will notify the Chief Financial Officer of the Company in
writing within 30 days after any sale, gift, transfer or other disposition of
any kind prior to the end of the periods referred to in the preceding paragraph
(a “Disqualifying Disposition”) of any shares I purchased under the Plan. I
further agree that if I do not respond within 30 days of the date of a
Disqualifying Disposition Survey delivered to me by certified mail, the Company
may treat my nonresponse as my notice to the Company of a Disqualifying
Disposition and may compute and report to the Internal Revenue Service the
ordinary income I must recognize upon such Disqualifying Disposition.


    I am familiar with the provisions of the Plan and agree to participate in
the Plan subject to all of its provisions. I understand that the Board of
Directors of the Company reserves the right to terminate the Plan or to amend
the Plan and my right to purchase stock under the Plan to the extent provided by
the Plan. I understand that the effectiveness of this Subscription Agreement is
dependent upon my eligibility to participate in the Plan.






Date: _______________________        Signature:________________________________________________


    



--------------------------------------------------------------------------------





























































POWER INTEGRATIONS, INC.
1997 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
NAME (Please print):____________________________________________________________
(Last)    (First)    (Middle)
I hereby elect to withdraw from the Offering under Power Integrations, Inc. 1997
Employee Stock Purchase Plan (the “Plan”) which began on
____________________________, 20____ and in which I am currently participating
(the “Current Offering”).
Elect either A or B below:
[_]    A.    I elect to terminate immediately my participation in the Current
Offering and in the Plan.
I request that the Company cease all further payroll deductions from my
Compensation under the Plan (provided that I have given sufficient notice prior
to the next payday). I request that all payroll deductions credited to my
account under the Plan (if any) not previously used to purchase shares under the
Plan shall not be used to purchase shares on the next Purchase Date of the
Current Offering.
    



--------------------------------------------------------------------------------



Instead, I request that all such amounts be paid to me as soon as practicable. I
understand that this election immediately terminates my interest in the Current
Offering and in the Plan.
[_]    B.    I elect to terminate my participation in the Current Offering and
in the Plan following my purchase of shares on next Purchase Date of the Current
Offering.
I request that the Company cease all further payroll deductions from my
Compensation under the Plan (provided that I have given sufficient notice prior
to the next payday). I request that all payroll deductions credited to my
account under the Plan (if any) not previously used to purchase shares under the
Plan shall be used to purchase shares on the next Purchase Date of the Current
Offering to the extent permitted by the Plan. I understand that this election
will terminate my interest in the Current Offering and in the Plan immediately
following such purchase. I request that any cash balance remaining in my account
under the Plan after my purchase of shares be paid to me as soon as practicable.
I understand that by making this election I am terminating my interest in the
Plan and that no further payroll deductions will be made (provided that I have
given sufficient notice prior to the next payday) unless I elect in accordance
with the Plan to become a participant in another Offering under the Plan by
filing a new Subscription Agreement with the Company.
Date:______________________         Signature:_________________________________
    

